Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 5/31/2020.  Claims 1-20 are pending.  Claims 1 (a method), 8 (a machine), and 15 (a non-transitory CRM).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
On pages 2-3 of the response, Applicant asserts that “Applicant is unable to refute the Step 1, Step 2A prong 1, Step 2A prong 2, and Step 2B analysis of each element of the 20 pending claims, because no such analysis was laid out in the Office Action.”  This argument is not persuasive.
The current practice of § 101 abstract idea rejections does not detail in an office action “each element of [each of the] pending claims”.  Nor has this ever been the practice. 
As provided in the form template, the type of abstract idea (i.e. mental process, mathematical algorithms and formulas, organizations of human activity …) is stated. Here the claims represent a mental process.  While machine learning is not a mental process (see Applicant’s specification ¶ 1), the claims are specifically directed to human selected rules for making judgements (“Another type of prediction system is manually-coded prediction systems, which include inference rules that are man-made,” Applicant’s specification ¶ 25).

The practical application analysis is set forth in MPEP 2106.04(d).  Here, the claim is not a practical application of a mental process because the claims set forth no application.  As can be seen in independent claims 1, 8, and 15, a series of mental steps are performed which result in a “combined prediction”.  This combined prediction is not applied to any system or used to effectuate any action.  As the claims set forth no application, there is no practical application of the mental process.  A claim without an application could not recite a practical application.0
The significantly more analysis is set forth in MPEP 2106.05.  The various factors that are considered significantly more (MEP 2106.05(I)(A)(i-vi) describe the use with respect to particular machines, improving the functioning of a computer, and other computing features which are not merely a generic computer (i.e. well-understood, routine, conventional).  Here, the computing elements are merely a generic processor for performing the mental process set forth in the claims.  There are no improvements to computing or particular machines that would qualify as significantly more. 
In summary, the mental process set forth in claims 1-20 are not practical applications, nor significantly more than the mental process itself.

On pages 5 of the response, Applicant asserts that: LeDoux does not “disclose … splitting the generated predictions into an intersection subset… An intersection subset, as known in the art, includes only those elements which are common to all pertinent sets.”  This argument is not persuasive.
Per Applicant’s noted portion of LeDoux on page 4 of the response and Applicant’s definition of an intersection subset f1 is an intersection subset of sensors 1 and 3 and f2 is an intersection subset of sensors 1 and 2. 
Applicant’s example on page 5 is unclaimed scope. For example, the claims do not require that the intersection subset be an intersection of all the predictions.  Moreover, the claim does not describe how the predictions are grouped prior to the splitting. 
LeDoux describes the concept of an intersection that is analogous to that claimed.
On pages 5 of the response, Applicant asserts that: LeDoux does not “splitting the generated predictions into fully-disjoint subsets… As known in the art, sets are said to be fully-disjoint of they have no element in common”.  This argument is not persuasive.
Per Applicant’s noted portion of LeDoux on page 4 of the response and Applicant’s definition of a fully-disjoint subsets, subset f1 (from sensors 1 and 3) and f3 (from sensor 2) are fully disjoint.  
Applicant’s further discussion that there exist other subsets that are not fully-disjoint is not relevant as the claim does not require there to be only fully disjoint subsets.  Moreover, such a requirement would appear to contradict the existence of an intersection subset.  This argument is not persuasive as it asserts unclaimed scope and because it appears incompatible with the other claim limitations.

Applicant further remarks on page 6 (heading 3) that LeDoux performs further acts that utilize the various subsets and asserts that this is “opposite of ‘splitting’”.  This argument is not persuasive. 
As seen above, LeDoux discloses an intersection subset and fully-disjoint subsets, how they are later used is not relevant to whether LeDoux discloses the cited elements.  Moreover, the claim does not specify how the fully-disjoint and partially-disjoint subsets are later used and is indistinct from the disclosure of LeDoux.

On page 7 of the response, Applicant asserts “Chen fails to disclose … selecting predictions, from the subsets, at a ratio corresponding to the optimal selection values associated with the subsets.”  This argument is not persuasive
Chen discloses:
(“In block 426, the secondary data set is used to select local ensembles from the pool of neural network ensembles developed in block 424. As shown in FIG. 8, the ensemble candidate pool 802 includes the final generations 804-808 from each setting of the weighting coefficients k1, k2, and k3. A pool of local ensembles 810 is formed by selecting one local ensemble from each final generation 804-808. That is, each local ensemble is selected from a group of candidate ensembles derived based on a given set of parameters k1, k2 and k3 during evolutionary selection. Thus the total number of local ensembles in pool 810 obtained will equal the number of settings of k1, k2 and k3, at the previous stage.” Chen ¶ 67.)
(“it is preferred to run FCAES repeatedly with different performance function weights. The other settings that have been employed for running FCAES in the present case study include a fixed ensemble size (5 member networks), population size (60 ensembles), generation number (30 generations), and eight different sets of coefficients k1, k2, and k3 for evaluating the weighted performance function.” Chen ¶ 66) 
Chen discloses an optimal selection, the selected local ensembles, using a ratio, the weighting coefficients defining the number of ensembles.  Selection of an ensemble is a selection of the ensembles respective predictions. 
Applicant further asserts that there is no “ratio” in Chen; however, the number of local ensembles and their associated weighting coefficients are a “ratio”.  Applicant does not define how the ratio is used beyond “corresponding to the optimal selection values associated with the subsets”.  Significantly, the claim does not state what data the ratio is related to.  Chen discloses an optimal selection of local ensembles whose quantity is set by weights; the weights constitute a ratio as there are multiple weights setting a number of local ensembles. 

Applicant further argues on page 8, “Chen is aimed at selecting neural network ensembles, not predictions made by such ensembles.”  This argument is not persuasive.
Selection of a local ensemble selects the predictions of said local ensemble. As detailed in Applicant’s specification ¶ 49: “hypothesis predictions (H1, H2) may be split into three subsets: A first subset, H1\2, with those of the hypothesis predictions which are exclusive to the first prediction system; a second subset, H2\1, with those of the hypothesis predictions which are exclusive to the second prediction system;”. Thus, the selected predictions are selected based on the prediction system, the local ensemble of Chen.  Thus, Applicant selects the predictions by selecting the prediction system in the same manner than Chen selects the data by selecting the local ensemble for the machine learning model. 

Applicant’s further arguments are dependent on those addressed and are not persuasive for at least the reasons detailed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process, i.e. “concepts performed in the human mind (including an observation, evaluation, judgement, opinion) (see MPEP § 2106.04(a)(2), subsection III)”.  MPEP 2106.04(a).  In other words, the limitations of the claims individually and as a structured whole dictate a method that obtains, sorts, and evaluates data.  Each element of independent claims 1, 8, and 15 are performable in a human mind and none of them require the existence of a specific machine or improve a generic machine.  Generally machine learning is not considered a mental process because it is a machine that is learning.  However, the claims are specifically directed to human selected rules for making judgements (“Another type of prediction system is manually-coded prediction systems, which include inference rules that are man-made,” Applicant’s specification ¶ 25). Therefore, the abstract term “prediction system” is intended to be any type of mechanism a human mind might utilize to predict outcomes.  Such as, for example a farmer’s almanac or looking for a pattern in a chart.  Each of the elements in the claim are performable in a human mind and, therefore, the claim is an abstract idea. 

This judicial exception is not integrated into a practical application because the claims themselves merely “apply” a mental process to be performed on a generic computer and do not integrate the mental process into a practical application under the analysis discussed in MPEP 2106.04(d).  For example, the claim has no application as the “combined prediction” is not used to perform any act. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, with the exception of a processor and memory (of claims 8 and 15), which are well-understood, routine, conventional elements of a generic computer per MPEP 2106.05(d)(II)(i and iv), all of the elements of the claim are mental processes.  Thus, the claim merely applies the mental process to be performed within a computer, MPEP 2106.05.

The dependent claims 2-7, 9-14 and 16-20 comprise further mental acts and do not contain any elements which would alter the practical application or significantly more analysis discussed above.  Claims 2-7, 9-14 and 16-20 are an abstract idea mental process because the combination of steps in the respective claims may be performed in a human mind. 

Claims Distinct From Prior art
Claims 2-7, 9-14, and 16-20 are not anticipated or obvious in view of the prior art.  Specifically, the further features of claims 2, 9, and 15 further require several features which are shown in part by:
Zhu et al. “Active Learning From Stream Data Using Optimal Weight Clasifier Ensemble” which discloses optimizing weighting selection of base classifiers to improve classification.
Jordan et al., US 2020/0356904, discloses splitting a sample set into a training set and a test set and using the ‘ground truths’ of the test set to tune the model.

However, the further combination of Zhu and Jordan with Chen and LeDoux would not have rendered claims 2, 9, and 15 obvious as a person of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to further combine Chen and LeDoux with Zhu and Jordan to arrive at the claimed invention of claims 2, 9, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2008/0228680 (filed 2008), in view of LeDoux et al. “Improved Malware Classification Through Sensor Fusion Using Disjoint Union” (Published 2012).
	As to claims 1, 8, and 15, Chen discloses a method/machine/CRM comprising:
	(as to the CRM/processor elements of claims 8 and 15, see Chen ¶ 47)
obtain a new input sample; (“FIG. 5 shows a data set tree illustrating this process of subdividing the data set. Set 502 includes 62 points, each representing a six-element vector (with four elements for inputs a, b, s, and HPC, and two elements for the plastic strain and tensile load outputs). Secondary data set 504 contains 10 data points that have been removed from set 502 to form primary data set 506. Eight different training data sets 508-512 are then obtained by omitting a different random selection of six data points from the primary data set.” Chen ¶ 57)
obtain a combiner which comprises (“ in block 428 of FIG. 4, local ensembles will be combined to form a global ensemble that is generally capable of providing not only the improved prediction over the available validation data” Chen ¶ 71) optimal selection values that are configured (“As shown in FIG. 8, the ensemble candidate pool 802 includes the final generations 804-808 from each setting of the weighting coefficients” Chen ¶ 67) to maximize a predefined performance measure;  (“The computer then selected a local ensemble for each setting of the objective function, based on the candidates' performance on the secondary data set.” Chen ¶ 69, note Table 1.)
automatically apply multiple different prediction systems, separately, to the new input sample, to generate predictions; and (“ In block 422, the computer formulates a diverse set of evolutionary selection parameters to form a pool of candidate ensembles. As with the pool of candidate networks, it is desirable to provide a pool of candidate ensembles with sufficient diversity. FIG. 7 shows an illustrative neural network ensemble 702 formed by selecting multiple neural networks from candidate pool 704. In the illustrated example, the neural networks in pool 704 are indexed by training data set (A-P) and by number of hidden nodes in the second hidden layer (3-10). An evolutionary selection algorithm, represented by arrow 706, determines the combination of neural networks 712-716 that form ensemble 702.” Chen ¶ 61)
automatically selectively combine the generated predictions based on the optimal selection values, to generate a combined prediction (“the outputs of each member are combined as represented by blocks 718 and 720. Usually, blocks 718 and 720 average the corresponding outputs of each neural network 712-716, but in some embodiments a weighted average is taken. ” Chen ¶ 61) whose predefined performance measure is improved compared to individual usage of each of the prediction systems, (“This approach enables usage of larger candidate pools, multi-stage validation, and a comprehensive performance measure that provides more robust predictions in the voids of parameter space.” Chen ¶ 45) wherein the selective combination of the generated predictions comprises: 
splitting the generated predictions into an intersection subset, fully-disjoint subsets, 
selecting predictions, from the subsets, (“. In block 426, the secondary data set is used to select local ensembles from the pool of neural network ensembles developed in block 424. As shown in FIG. 8, the ensemble candidate pool 802 includes the final generations 804-808 from each setting of the weighting coefficients k1, k2, and k3. A pool of local ensembles 810 is formed by selecting one local ensemble from each final generation 804-808. That is, each local ensemble is selected from a group of candidate ensembles derived based on a given set of parameters k1, k2 and k3 during evolutionary selection. Thus the total number of local ensembles in pool 810 obtained will equal the number of settings of k1, k2 and k3, at the previous stage.” Chen ¶ 67. Selecting the ML models) at a ratio corresponding to the optimal selection values associated with the subsets, (“As shown in FIG. 8, the ensemble candidate pool 802 includes the final generations 804-808 from each setting of the weighting coefficients” Chen ¶ 67. “it is preferred to run FCAES repeatedly with different performance function weights. The other settings that have been employed for running FCAES in the present case study include a fixed ensemble size (5 member networks), population size (60 ensembles), generation number (30 generations), and eight different sets of coefficients k1, k2, and k3 for evaluating the weighted performance function.” Chen ¶ 66) and modifying the subsets to remove all non-selected predictions, and (“A pool of local ensembles 810 is formed by selecting one local ensemble from each final generation 804-808. ” Chen ¶ 67. The unselected ‘local ensembles’ are not used.)
merging all predictions in the modified subsets, to produce the combined prediction. (“The global ensemble that is selected in block 428 of FIG. 4 can then be used as a surrogate model in block 430 to conduct a search of the parameter space for an optimal solution. ” Chen ¶ 85. “local ensembles will be combined to form a global ensemble that is generally capable of providing not only the improved prediction over the available validation data, but also better generalization over the voids”  Chen ¶ 71).

Chen does not disclose:
splitting the generated predictions into an intersection subset, fully-disjoint subsets

LeDoux discloses:
splitting the generated predictions into an intersection subset, fully-disjoint subsets (“Let there be three sensor which generate outputs 1, 2, and 3. Feature
abstraction functions i are applied to each i to generate S1 = {f1, f2}, S2 = {f2, f3}, and S3 = {f1}. The fused feature set, Fi2I = {(f1, 1), (f2, 1), (f2, 2), (f3, 2), (f1, 3)}, indicates that feature f1 was extracted from the outputs of sensors 1 and 3, feature f2 was extracted from the output of sensors 1 and 2, and feature f3 was extracted only from the output of sensor 2. In Figure 1, the Fuser component implements the fusion function..
The proposal to use disjoint union is based on the following hypothesis: the
information about which sensors generate which output is additional information
that will assist in correct classification, so preserving it in the fusion will aid
classifiers.” LeDoux § 3.1.)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Chen with LeDoux by filtering (LeDoux) the output from the local ensembles (LeDoux) to produce features sets that are disjoint (f3 was extracted only from the output of sensor 2) and others that are unions (feature f2 was extracted from the output of sensors 1 and 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with LeDoux in order to allow the global ensemble of Chen to discriminate between the disjoint inputs of the base classifiers (local ensembles) and thereby train the system on the relative reliability of the base classifiers, see LeDoux § 3.1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, particularly:
Zheng et al., US 10,366,053, discloses randomized record splitting of machine learning data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492